United States Navy-Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                        Aaron J. FAIR
            Petty Officer First Class (E-6), U.S. Navy
                            Appellant

                         No. 201800225

Appeal from the United States Navy-Marine Corps Trial Judiciary.
                      Decided: 27 March 2019.
                          Military Judge:
                  Major Terrance J. Reese, USMC.
Sentence adjudged 9 May 2018 by a general court-martial convened at
Marine Corps Base Camp Lejeune, North Carolina, consisting of a
military judge sitting alone. Sentence approved by convening authori-
ty: reduction to E-1, confinement for 11 months, and a bad-conduct
discharge.
                        For Appellant:
    Lieutenant Commander Jacqueline M. Leonard, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

            Before HUTCHISON, GERDING, and TANG
                    Appellate Military Judges.
                    United States v. Fair, No. 201800225


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2